456 U.S. 430 (1982)
O'DELL ET AL.
v.
ESPINOZA, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF ESPINOZA AND AS GUARDIAN, ET AL.
No. 81-534.
Supreme Court of United States.
Argued April 26, 1982.
Decided May 3, 1982.
CERTIORARI TO THE SUPREME COURT OF COLORADO.
Theodore S. Halaby argued the cause for petitioners. With him on the briefs were Louis B. Bruno and David Neil.
Scott H. Robinson argued the cause and filed a brief for respondents.[*]
PER CURIAM.
Under 28 U.S. C. § 1257, this Court has jurisdiction to review only "[f]inal judgments or decrees rendered by the highest court of a State in which a decision could be had." Because the Colorado Supreme Court remanded this case for trial, its decision is not final "as an effective determination of the litigation." Market Street R. Co. v. Railroad Comm'n of Cal., 324 U.S. 548, 551 (1945). Although there is a limited set of situations in which we have found finality as to the federal issue despite the ordering of further proceedings in the lower state courts, see Cox Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975), this case does not fit into any of those categories. We therefore dismiss for want of jurisdiction.
It is so ordered.
NOTES
[*]  Charles S. Sims, Leon Friedman, Christopher A. Hansen, and Anthony F. Renzo filed a brief for the American Civil Liberties Union et al. as amici curiae urging affirmance.